                                        Case 19-31588-lkg                          Doc     Filed 02/24/20            Page 1 of 3

 Fill in this information to identify the case:
 Debtor 1 Lucas M Seely

 Debtor 2
               (Spouse, if filing)

 United States Bankruptcy Court for the: Southern District of Illinois
                                                                         (State)


 Case number 19-31588



Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                               12/16
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s principal
residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy filing that you assert are recoverable
against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of Creditor: Nationstar Mortgage LLC d/b/a Mr. Cooper                                                Court Claim No. (if known): 3

Last four digits of any number
you use to identify the debtor's                 XXXXXX6069
account:

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?’

      No
      Yes. Date of last notice:

Part 1:         Itemize Postpetition Fees, Expenses and Charges

Itemize the fees, expenses, and charges incurred on the debtor's mortgage account after the petition was filed. Do not include any
escrow account disbursements or any amounts previously itemized in a notice filed in the case or ruled on by the bankruptcy court.
If the court has previously approved an amount, indicate that approval in parentheses after the date the amount was incurred.

        Description                                                                      Dates incurred                                        Amount


1.       Late charges                                                                                                               (1)                   $0.00


2.       Non-sufficient funds (NSF) fees                                                                                            (2)                   $0.00
3.       Attorney fees                                                                                                              (3)                   $0.00
4.       Filing fees and court costs                                                                                                (4)                   $0.00
                                                                                          12/26/19 Attorneys’ fees for
5.       Bankruptcy/Proof of claim fees                                                   preparing proof of claim                  (5)                 $350.00
6.       Appraisal/broker's price opinion fees                                                                                      (6)                   $0.00
7.       Property inspection fees                                                                                                   (7)                   $0.00
8.       Tax advances (non-escrow)                                                                                                  (8)                   $0.00
9.       Insurance advances (non-escrow)                                                                                            (9)                   $0.00
10.      Property Preservation expenses. Specify: __________                                                                        (10)                  $0.00
                                     Attorneys’ fees for preparing and
11.      Other. Specify:             reviewing 410A                                       12/24/19                                 (11)                 $250.00
                                     Attorneys’ fees for reviewing plan
12.      Other. Specify:             and schedules                                        12/10/19                                 (12)                 $300.00

The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid. See 11 U.S.C. §1322(b)(5) and
Bankruptcy Rule 3002.1.




Official Form 410S2                          Notice of Postpetition Mortgage Fees, Expenses, and Charges                              page 1
Debtor 1 Lucas M Seely         Case 19-31588-lkg                     Doc       Filed 02/24/20         Page 2 of 3          Case number (if known) 3



Part 2:      Sign Here

The person completing this notice must sign it. Sign and print your name and your title, if any, and state your address and
telephone number.

Check the appropriate box

    I am the creditor.
    I am the creditor’s authorized agent.

I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my
knowledge, information, and reasonable belief.

             X    /s/ Richard B. Aronow                                                      Date: February 24, 2020
                  Signature




Print:            Richard B Aronow                                                           Title Attorney for Creditor
                  First Name                Middle Name           Last Name


Company           Shapiro Kreisman & Associates, LLC


Address           2121 Waukegan Road, Suite 301
                  Number           Street

                  Bannockburn, IL 60015
                  City                                    State     ZIP Code


Contact phone     (847) 291-1717                                                             Email




Official Form 410S2                    Notice of Postpetition Mortgage Fees, Expenses, and Charges                          page 2
                             Case 19-31588-lkg              Doc          Filed 02/24/20        Page 3 of 3
                                                              Case No:    19-31588

                                                 UNITED STATES BANKRUPTCY COURT



Certificate of Service


I hereby certify that a copy of the foregoing Notice of Postpetition Mortgage Fees, Expenses, and Charges was served on the parties listed
below by postage prepaid U.S. Mail, First Class or served electronically through the Court's ECF System at the e-mail address registered
with the court on

Date:   February 24, 2020

Chapter 13 Trustee: Russell C Simon, Chapter 13 Trustee

Trustee Address: 24 Bronze Pointe, Swansea, IL 62226

Trustee Email:


Debtor's Counsel Name: Ronald Allan Buch, Ronald A Buch and Associates

Debtor's Counsel Address: 5312 W Main St, Belleville, IL 62226

Debtor's Counsel Email: Belleville@tbcwam.com


Debtor 1 Name: Lucas M Seely

Debtor 2 Name:

Debtor's Mailing Address: 221 Elvira Drive, Fairview Heights, IL 62208

Debtor Email:


                                                                                 /s/ Richard B. Aronow________________________
                                                                                 Richard B Aronow
